DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya (US 2009/0223940).
Regarding claim 1, Hosoya discloses a method of attaching a contact element (1) to a conductor plate (4, 20) (Fig. 3; par. 0044), comprising: welding the contact element to a conductive path (2) of the conductor plate in a surface-mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element only in a fused region (Figs. 3 and 4A; pars. 0044 and 0048-0049: material is only melted in region where laser beam “LB” is applied, i.e. plurality of welding areas (3), in the Y-direction); the fused region has a width smaller than a width of the contact element by a factor of ten or more (Figs. 4A-4B: width of fused region is measured in the X-direction, wherein each of welding areas (3) is aligned and has a same width, equal to one diameter of the welding areas (3), thus the width of the fused region is one diameter of (3); width of contact plate (1) is measured in the Y-direction, and is at least greater than ten times the width of the fused region, because the width of the contact plate is greater than ten diameters (fig. 4B) of the welding areas (3), which fit within the width of the contact plate) (pars. 0049-0052), the fused region has a radius that is less than or equal to three times a width of the laser beam (Figs. 4A and 4B: less than three times the width, because it is equal to the width of the beam, measured in the X-direction).

    PNG
    media_image1.png
    584
    602
    media_image1.png
    Greyscale
Regarding claim 3, Hosoya discloses the method of claim 1, wherein the contact element (1) is welded onto a surface of the conductive path (Fig. 3; pars. 0048-0050).
Regarding claim 13, Hosoya discloses the method of claim 1, wherein a ratio of a thickness of the conductive path (2) to a thickness of the contact element (1) is at least 0.3 (par. 0054: final sentence, element 1 and 2 having thickness of 200 micrometer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Watanabe (US 2007/0199926)
Regarding claim 2, Hosoya discloses all of the elements of the current invention as detailed above. Hosoya, however, does not explicitly disclose the contact element is pin shaped.
Watanabe teaches that it is well known to perform a related method including attaching a contact element (2) to a conductor plate (4; Fig. 2), comprising: welding the contact element (2) to a conductive path (5; Fig. 2) of the conductor plate (4) in a surface- mounted manner with a laser beam (i.e. laser welding), the laser beam melts a material of the contact element (2) only in a fused region (12; Fig. 6), the fused region (12) has a width smaller than a width of the contact element (2; see Fig. 6); wherein the contact element is pin shaped (Fig. 1-2).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the preferred shape of the product to be worked upon of Watanabe. There is no indication in the instant application that there is any criticality to this limitation with respect to the claimed method, or that any special steps were devised or any surprising results came from simply selecting an old and well-known shape of the product contact element. PHOSITA would have realized that the method of claim 1 would be the same if performed on a plate or a disc or a pin, and that doing so would provide a reasonable expectation of success without any need to modify that method.
Regarding claim 10, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another.
Watanabe teaches that it is well known to perform the related method detailed above; wherein the contact element is part of a pin header that includes a plurality of contact elements arranged in a plurality of rows that are offset from one another (Figs. 1-2).
Please refer to claim 2 regarding the rationale for combination of references.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Theppakuttai (US 2008/0308536).
Regarding claim 4, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the laser beam is pulsed in the welding step.
Theppakuttai teaches that it is well known to perform a related method (Title; Abstract) wherein the laser beam is pulsed in the welding step (Fig. 5; pars. 0016 and 0019).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the pulsed laser beam application of Theppakuttai. PHOSITA would have known that pulsed laser application was commonly used at the time of filing, and predictably decreases overheating and damaging of sensitive electronic workpieces. Moreover, there is no indication in the instant application that any surprising results came from using the known expedient of a pulsed laser for welding from Theppakuttai with the old method of Hosoya, nor is there evidence that any special steps were devised or required for this off-the-shelf substitution. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Kawamura (US 2015/0126078)
Regarding claim 5, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the laser beam is guided along a spiral path on a surface of the contact element in the welding step.
Kawamura teaches that it is well known to perform a related method, wherein the laser beam is guided along a spiral path on a surface of the contact element in the welding step (pars. 0034, 0052, 0200 and 0614).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the spiral welding path of Kawamura. As can be seen in the figures of Hosoya the welding areas are tapered downward away from the laser beam application location. PHOSITA would have realized that such a tapered weld can be easily, and repeatably achieved by employing the spiral beam pattern of Kawamura. This would have predictably decreased delamination or overheating and damage due to inconsistent welds.
Regarding claim 9, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the plate has a thickness of 200 micrometer (par. 0054; and it is evident that the laser focal point is very fine as seen at the bottom of the welds). Hosoya, however, does not explicitly disclose that the laser beam is focused on a focusing region which is smaller than one-tenth of a thickness of the contact element
Kawamura teaches that it is well known to perform a related method including a laser focus with a spot diameter of 20 micrometer (par. 0614).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the preferred laser beam focus diameter as compared to a thickness of the contact element of Kawamura. There is no indication of any criticality to this limitation in the instant disclosure and in fact no evidence that any special steps were devised or any surprising results came from simply selecting preferred size ratios. This would have been a routine matter for PHOSITA at the time of filing and would have been done with a reasonable expectation of success without any need for experimentation.
 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Kwoka (US 2002/0029473)
Regarding claims 11 and 12, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya further discloses that the contact element is a flat plate (Fig. 1A; pars. 0011, 0044). Hosoya, however, does not explicitly disclose flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step (claim 11); and the end of the contact element is stamped or rolled in the flattening step (claim 12).
Kwoka teaches that it is well known to perform a related method, including flattening an end of the contact element before the welding step, the end of the contact element is welded to the conductive path in the welding step; and the end of the contact element is stamped or rolled in the flattening step (par. 0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hosoya to incorporate the forming of a flat plate by stamping or rolling to form a flattened lead of an electronic device. As demonstrated in Kwoka, flattening may be accomplished by rolling stamping, peening, coining, forging or other suitable and obvious flattening expedients. PHOSITA would have realized that the contact of Hosoya would have been flattened by the known methods and would have done so to ensure more accurate alignment and welding connection for a predictably reliable product.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya in view of Chow (US 2016/0021747 A1).
Regarding claim 19, Hosoya discloses all of the elements of the current invention as detailed above with respect to claim 1. Hosoya, however, does not explicitly disclose that the end of the contact element is a circular disc.
Chow teaches that it is well known to perform a related method (Title; Abstract) wherein the end of the contact element (24) is a circular disc (Figs. 2-3; pars. 0017-0020).
Please refer to the rationale for combination with respect to claim 2, above, as the reason for combination of references is the same, and there is no apparent criticality to this limitation or evidence that it effects any change in the performance of the claimed method.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. The Applicant has asserted that Hosoya does not disclose the limitation which recites that “the fused region has a radius that is less than or equal to three times a width of the laser beam” as is newly amended into claim 1. The argument provided opines that Hosoya does not explicitly disclose a ratio of a radius of the fused region to a radius of the applied laser beam, and therefore Hosoya is not anticipatory of the limitation. The Examiner respectfully disagrees for a number of reasons. Please refer to the cited and above included figures 4A and 4B, therein it is clear that the fused regions (3) are tapered to a point, which has a radius nearing zero. There is no reasonable argument that the laser used would be so fine as to approach zero radius, because this would be a useless and impractical laser. Accordingly, when viewed from the side, the fused regions (3) of Hosoya have a maximum radius, which is at the top of the region; but they also have a minimum radius, which is nearing to zero. The claim allows the reader to define what radius is selected as “a radius”. Therefore, a reasonable interpretation of the prior art allows the reader to decide that “a radius” of the fused region (3) is defined as the minimum radius, just as readily as it would be reasonable to define it as the median or maximum radius. In addition, when viewed from above, it is clear that the maximum radius of the fused regions (3) is no greater than 1x the radius of the laser beam, because there would be no reason at all to perform addition laser movements to cause the “string of pearls” configuration of the fused region as seen in fig. 4A, when Hosoya has also disclosed smooth and straight walled configurations of the fused region in, e.g. fig. 1A. Accordingly, all of the arguments on the merits are held to have been answered, and all currently presented claim limitation have been shown to be anticipated or taught by the prior art, as detailed above.
The Applicant’s arguments with regards to the 103 rejections are noted, however they are not compelling, because they amount to allegation of patentability. Instead of evidentiary arguments, the Applicant has asserted that the dependent claims should be allowable over the art because of the arguments made with respect to claim 1. Respectfully, because the arguments regarding claim 1 have not been found to be compelling, and a response and rejection have been included herein, these arguments are also not compelling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grzywok et al. (US 2017/0104287 A1) and Gagliano (US 3,610,874) are also of particular relevance. Grzywok discloses a laser welding of a contact to a plate as seen in fig. 2, pars.  0018-0024. Gagliano also discloses a method of attaching a contact element to a conductor plate (Abstract; fig. 1; col. 2, lines 9-31); further, Gagliano also discloses the newly amended language of claim 1, such that the fused region has a radius that is less than or equal to three times a width of the laser beam (col. 2, lines 47-64).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729